DETAILED ACTION

Allowable Subject Matter
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior arts do not teach claim 1, “A display device comprising: a substrate; a pixel disposed on a surface of the substrate, the pixel comprising a first electrode, an emission layer, and a second electrode; a buffer layer disposed on the pixel, the buffer layer comprising a first surface facing the pixel and a second surface opposite to the first surface; a first insulating pattern disposed on the second surface of the buffer layer; and a second insulating pattern disposed on the first insulating pattern and having an island shape, wherein the pixel is disposed between the first surface of the buffer layer and the surface of the substrate and wherein the second insulating pattern overlaps the pixel in a thickness direction perpendicular to the surface of the substrate.”
Specifically, the prior art Pak et al. do not teach the first and second insulating pattern that are disposed with pixel in a thickness direction perpendicular to the surface of the substrate.
As to claim 15, Pak do not teach “A display device comprising: a substrate; a pixel disposed on a surface of the substrate, the pixel comprising a first electrode, an emission layer, and a second electrode; a buffer layer disposed on the pixel, the buffer layer comprising a first surface facing the pixel and a second surface opposite to the first surface; a first insulating pattern disposed on the second surface of the buffer layer 
Specifically, the structure of Pak do not define the first and second insulating pattern do not overlap the pixel in a thickness direction perpendicular to the surface of the substrate.
As to claim 21, see claim 1 above, claim 21 is allowable overall the prior art for the same reason as claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior arts Lee et al. (US Patent 10,319,308 B2) and Choi et al. (US Patent 9,130,181 B2) are cited to teach a similar type of island shaped buffer structure for a display system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALVIN C. MA whose telephone number is (571)270-1713.  The examiner can normally be reached on 8:00AM-5:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C. Lee can be reached on 571-272-2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CALVIN C MA/Primary Examiner, Art Unit 2693                                                                                                                                                                                                        June 19, 2021.
   20140331791